United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.V., Appellant, widow of K.V.
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________
Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-1610
Issued: July 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On August 4, 2016 appellant, through counsel, filed a timely appeal from a July 6, 2016
merit decision and July 22, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that the
employee’s death on November 24, 2013 was causally related to factors of his federal
employment; and (2) whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 4, 2014 appellant, widow of the deceased employee, filed a claim for
compensation by widow, widower, and/or children (Form CA-5) claiming entitlement to
survivor benefits. Regarding the nature of the injury which caused death, she alleged that the
employee’s federal job duties caused an acute myocardial infarction, which in turn caused his
death on November 24, 2013.3
At the time of his death, the employee was a 53-year-old city carrier. On October 7, 2013
the employee had filed an occupational disease claim (Form CA-2), under OWCP File No.
xxxxxx001, claiming that he sustained occupational diseases of his back, shoulders, and elbows
due to performing his repetitive work duties over time. He indicated that he first became aware
of his claimed conditions on April 10, 1999 and first realized on an unspecified date in 1999 that
they were caused or aggravated by his employment. The employee did not stop work around the
time he filed his occupational disease claim and appellant indicated that he had worked in his job
on the day prior to his November 24, 2013 death.4 OWCP did not render a final decision on the
employee’s occupational disease claim prior to his death. After appellant filed her claim for
survivor benefits, it doubled the file for this claim into the file for her claim for survivor benefits.
In connection with OWCP File No. xxxxxx001, the employee had submitted several statements
from 2012 and 2013 in which he discussed the pain caused by his duties that required lifting,
twisting, and extending his arms. Additionally, an April 26, 2012 echocardiogram showed
ventricular dysfunction.
Appellant submitted a death certificate completed on November 27, 2013 by Dr. Kenny
Morohunfola, an attending Board-certified internist. Dr. Morohunfola listed the immediate
causes of death as acute myocardial infarction, coronary artery disease, and
hypercholesterolemia. He also listed hypertension and congestive heart failure as contributing
conditions.
In a July 7, 2014 report, Dr. Morohunfola indicated that the employee became his patient
around 1999 when he complained of back pain due to his work duties including lifting heavy
loads, repetitive use of the upper extremities, twisting, climbing, and engaging in prolonged
standing and walking. The employee also reported pain in his shoulders, elbows, and heels.
Dr. Morohunfola noted that, on several occasions between 2008 and 2011, he recommended that
the employee not work more than 8 hours per day or 40 hours per week, walk more than 100
yards, lift more than 30 pounds intermittently, or engage in delivering mail.5 He posited that the
employee’s repetitive work duties caused a permanent aggravation of his back and shoulder
conditions. Dr. Morohunfola noted that the conditions he diagnosed while the employee was
under his care were degenerative joint disease of the back and shoulders, bulging discs, left
3

Appellant indicated that she married the employee on August 4, 1979 and was married to him and living with
him on the date of his death. She submitted a copy of their marriage license.
4

Appellant submitted an October 22, 2014 letter in which she described the employee’s activities and symptoms
in the week prior to his death on November 24, 2013. She indicated that he reported that his job was very stressful
and that he complained of increased back, neck, and upper extremity pain in the week before his death.(RD 11-3-14)
5

Dr. Morohunfola also recommended that the employee be allowed to sit on a stool while working.

2

sciatica, rotator cuff syndrome, and bilateral plantar fasciitis. He indicated that, in early 2012,
the employee developed shortness of breath and was diagnosed with congestive heart failure and
cardiomyopathy.6 Dr. Morohunfola indicated, “For these reasons, it is my medical opinion that
the strenuous nature of [the employee’s] postal duties contributed to the worsening of his cardiac
symptoms, his eventual acute heart attack and resultant death in November, 2013.”
In an October 10, 2014 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of her claim, including a medical report from a treating
physician providing an opinion, with medical reasons, on the direct cause of the employee’s
death. On October 10, 2014 it also requested that the employing establishment submit additional
information.
Appellant submitted medical evidence that was originally submitted in connection with
the employee’s occupational disease claim. In October 4 and November 22, 2013 reports,
Dr. Morohunfola noted that the employee had developed shortness of breath with moderate
exertion several months prior and had been diagnosed with congestive heart failure and
cardiomyopathy.
Appellant also submitted other reports, dated between June 6 and
November 19, 2014, in which Dr. Morohunfola discussed the employee’s back pain.
The employing establishment advised OWCP that the employee had died while he was at
church on November 24, 2013.
In a January 14, 2015 decision, OWCP denied appellant’s claim for survivor benefits
finding that she had not established that the employee’s death on November 24, 2013 was
causally related to factors of his federal employment. It noted that she had not established the
factual aspect of her claim, i.e., she had not adequately identified the employment factors alleged
to have contributed to a medical condition causing the employee’s death on November 24, 2013.
OWCP also noted that the medical evidence of record, including the reports of Dr. Morohunfola,
did not contain a rationalized medical opinion explaining how employment factors contributed to
the employee’s worsening cardiac condition, acute myocardial infarction, and resultant death on
November 24, 2013.
On January 13, 2016 counsel requested reconsideration of the January 14, 2015 decision
denying survivor benefits. He indicated that he was enclosing medical reports of Dr. Alec D.
Weisberg, an attending Board-certified cardiologist who treated the employee’s heart problems,
and a statement from appellant clarifying the circumstances of the employee’s death.
In a May 8, 2012 report, Dr. Weisberg diagnosed the employee with cardiomyopathy,
congestive heart failure, hypertension, hyperlipidemia, chronic kidney disease, and obesity. On
June 12, 2012 he provided the additional diagnosed conditions of probable obstructive sleep
apnea, asthma, and gastro-esophageal reflux disease (GERD). In an October 1, 2012 report,
Dr. Weisberg provided findings that were similar to those contained in his earlier reports.

6

Dr. Morohunfola noted that, after the diagnosis of congestive heart failure, he wrote additional letters on the
employee’s behalf recommending the same special accommodations he previously recommended. He indicated that
the employee returned to the clinic on several occasions and reported that his work schedule remained very rigorous.

3

In a January 13, 2016 statement, appellant reported that the employee died at home on
November 24, 2013. She explained that he died at approximately 5:30 a.m. while getting ready
for church, where he served as a pastor.
The employing establishment submitted a city carrier position description. The position
involved delivering and collecting mail on foot or by vehicle, and routing, casing, and sorting
mail. Additionally, the city carrier position required lifting/carrying 10 to 35 pounds up to 8
hours a day, intermittently lifting up to 70 pounds for 8 hours a day, standing 8 hours a day,
walking 5 to 8 hours a day, climbing stairs intermittently 5 to 6 hours a day, bending and
stooping intermittently 5 to 6 hours a day, twisting intermittently up to 8 hours a day, pulling and
pushing intermittently 1 to 2 hours a day, simple grasping and fine manipulation continuously up
to 8 hours a day, and reaching above shoulder height intermittently 2 to 3 hours per day.
In an April 11, 2016 decision, OWCP denied appellant’s claim for survivor benefits. It
modified its January 14, 2015 decision to reflect that she had established employment factors
experienced by the employee, including delivering and collecting mail on foot or by vehicle, and
routing, casing, and sorting mail. However, OWCP found that appellant had not submitted
sufficient medical evidence to establish that the employee’s death due to a cardiac condition on
November 24, 2013 was employment related.
On April 28, 2016 appellant, through counsel, requested reconsideration of OWCP’s
April 11, 2016 decision.
Counsel argued that an enclosed April 21, 2016 report of
Dr. Thomas A. Diggs, a Board-certified cardiologist, was at least sufficient to require further
development of the medical evidence regarding whether the employee’s death on November 24,
2013 was related to employment factors.
In an April 21, 2016 report, Dr. Diggs indicated that he had reviewed the employee’s
medical records, as well as a general summary of his city carrier duties. He noted that the
employee had a history of significant cardiac disease in addition to other serious medical
problems, which included morbid obesity, hypertension, hyperlipidemia, chronic kidney disease,
probable obstructive sleep apnea, asthma, and GERD. Dr. Diggs discussed the results of an
April 26, 2012 echocardiogram and noted that, on May 8, 2012, Dr. Weisberg recommended a
cardiac catheterization, but that it could not be successfully performed as the employee was
unable to tolerate the procedure. He indicated that the decision was made to continue medical
therapy at that time and to consider another attempt at an invasive cardiac catheterization in two
to three months. The employee was seen again by Dr. Weisberg on October 1, 2012 and an
echocardiogram revealed an improvement in his left ventricular function with an ejection
fraction of 50 to 55 percent. Dr. Diggs indicated that the decision was made to continue medical
therapy as the employee’s clinical condition had improved. Despite the medical therapy, the
employee developed coronary artery disease and died from an acute myocardial infarction on
November 24, 2013.
In his April 21, 2016 report, Dr. Diggs further indicated that the employee’s own letter
from 2013 outlined his chronic pain, stress, and anxiety. He noted that the employee was not
reassigned to a different job despite the strong recommendations of Dr. Morohunfola. Dr. Diggs
asserted that chronic severe pain, emotional stress, and anxiety have been shown to cause
coronary artery disease and exacerbate symptoms in patients who have preexisting coronary

4

artery disease. He indicated that the employee had chronic pain and noted that chronic pain
leads to chronic anxiety and depression. Dr. Diggs noted that the metabolic syndrome which the
employee had was also associated with chronic stress and anxiety. He indicated that
psychological stress causes changes in the sympathetic-parasympathetic balance and the tone of
the hypothalamic-pituitary-adrenal axis, which might accelerate the atherosclerotic process or
precipitate myocardial infarction, left ventricular dysfunction, or dysrhythmia. Dr. Diggs noted
that anxiety worsens prognosis in patients with coronary disease in a dose-dependent manner
with a higher risk of death or nonfatal myocardial infarction in the 516 patients studied in an
outpatient cardiology clinic over a five-year period. He noted that it was his opinion that there
was an industrial cause to the employee’s premature death from an acute myocardial infarction.
Dr. Diggs indicated that the recurrent episodes of myocardial ischemia that the employee
experienced performing his mail carrier duties, coupled with the chronic pain, and stress that he
also suffered due to his work duties as a city carrier, contributed to his developing premature
coronary artery disease, which precipitated his myocardial infarction and subsequent death.
In a July 6, 2016 decision, OWCP denied modification of its April 11, 2016 decision. It
found that Dr. Diggs had not provided a rationalized medical opinion relating the employee’s
November 24, 2013 death to employment factors. OWCP noted that the evidence did not
establish, as asserted by Dr. Diggs, that the employee had recurrent episodes of myocardial
ischemia or chronic pain and stress related to his city carrier duties.
On July 15, 2016 counsel again requested reconsideration. He argued that Dr. Diggs’
April 21, 2016 report was sufficiently well rationalized to establish that the employee sustained
cardiac conditions due to employment factors, which in turn caused his death on
November 24, 2013. Counsel also resubmitted several statements from 2012 and 2013 in which
the employee discussed his work duties.
In a decision dated July 22, 2016, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that the evidence and
argument she had submitted was repetitious.
LEGAL PRECEDENT -- ISSUE 1
The United States shall pay compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of his or her duty.7 An award
of compensation in a survivor’s claim may not be based on surmise, conjecture, or speculation or
an appellant’s belief that the employee’s death was caused, precipitated, or aggravated by the
employment.8 Appellant has the burden of proof to establish by the weight of the reliable,
probative, and substantial medical evidence that the employee’s death was causally related to an
employment injury or to factors of his employment.9 This burden includes the necessity of
furnishing rationalized medical opinion evidence of a cause and effect relationship, based on a
7

5 U.S.C. § 8133(a).

8

See Sharon Yonak (Nicholas Yonak), 49 ECAB 250 (1997).

9

L.R. (E.R.), 58 ECAB 369 (2007).

5

complete factual and medical background. The opinion of the physician must be one of
reasonable medical certainty and must be supported by medical rationale.10 The mere showing
that an employee was receiving compensation at the time of his or her death does not establish
that his or her death was causally related to conditions resulting from the employment.11
The medical evidence required to establish causal relationship is rationalized medical
evidence. Rationalized medical evidence is medical evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between an
employee’s diagnosed conditions and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the employee’s death and the accepted conditions or
employment factors identified by the employee.12
ANALYSIS -- ISSUE 1
On August 4, 2014 appellant, widow of the deceased employee, filed a Form CA-5
claiming entitlement to survivor benefits. Regarding the nature of the injury which caused death,
she alleged that the employee’s job duties as a city carrier caused an acute myocardial infarction,
which in turn caused his death on November 24, 2013. The November 27, 2013 death certificate
listed the immediate causes of death as acute myocardial infarction, coronary artery disease, and
hypercholesterolemia. The death certificate also identified hypertension and congestive heart
failure as contributing conditions.
OWCP accepted that the employee’s city carrier duties included delivering and collecting
mail on foot or by vehicle, and routing, casing, and sorting mail. However, it found that
appellant failed to submit sufficient medical evidence to establish that employment duties
contributed to the development of the employee’s heart disease, which led to his death on
November 24, 2013.13
In a July 7, 2014 report, Dr. Morohunfola indicated that the employee became his patient
around 1999 when he complained of back pain due to his work duties including lifting heavy
loads, repetitive use of the upper extremities, twisting, climbing, and engaging in prolonged
standing and walking. The employee also reported pain in his shoulders, elbows, and heels.
Dr. Morohunfola noted that the conditions he diagnosed while the employee was under his care
were degenerative joint disease of the back and shoulders, bulging discs, left sciatica, rotator cuff
syndrome, and bilateral plantar fasciitis. He indicated that, in early 2012, the employee
developed shortness of breath and was diagnosed with congestive heart failure and
cardiomyopathy. Dr. Morohunfola noted that he wrote letters on the employee’s behalf
recommending that special accommodations be made for him at work, but the employee returned
10

Id.

11

Leonora A. Buco (Guido Buco), 36 ECAB 588, 594 (1985).

12

Donna L. Mims, 53 ECAB 730 (2002).

13

See S.L. (J.L.), Docket No. 15-0087 (issued April 15, 2015).

6

to the clinic on several occasions and reported that his work schedule remained very rigorous.
He noted, “For these reasons, it is my medical opinion that the strenuous nature of [the
employee’s] postal duties contributed to the worsening of his cardiac symptoms, his eventual
acute heart attack, and resultant death in November 24, 2013.”
The Board notes that, while Dr. Morohunfola has provided an opinion that city carrier
duties contributed to the employee’s death on November 24, 2013, he has not provided sufficient
medical rationale in support of his opinion on causal relationship. The Board has held that a
medical report is of limited probative value on the issue of causal relationship if it contains a
conclusion regarding causal relationship which is unsupported by medical rationale.14
Dr. Morohunfola failed to provide a sufficient medical explanation of how the described
employment factors contributed to the employee’s death.15 He did not explain the medical
process through which the employee’s preexisting cardiac condition could have been
exacerbated by his specific work duties as a city carrier. Dr. Morohunfola only provided a
general discussion of the employee’s work duties and of the nature of his cardiac condition. He
did not explain why the employee’s death on November 24, 2013 was not entirely due to the
natural progression of his multiple nonwork-related conditions.
Appellant also submitted an April 21, 2016 report in which Dr. Diggs indicated that he
had reviewed the medical records of the employee and the general summary of the city carrier
duties. Dr. Diggs noted that the employee had a history of significant cardiac disease in addition
to other serious medical problems which included morbid obesity, hypertension, hyperlipidemia,
chronic kidney disease, probable obstructive sleep apnea, asthma, and gastro-esophageal reflux
disease. He discussed the medical treatment that the employee received for his cardiac problems.
Dr. Diggs noted that it was his opinion that there was an industrial cause to the employee’s
premature death from an acute myocardial infarction. He indicated that the recurrent episodes of
myocardial ischemia that the employee experienced performing his mail carrier duties, coupled
with the chronic pain and stress that he also suffered due to his work duties as a city carrier,
contributed to his developing premature coronary artery disease, which precipitated his
myocardial infarction and subsequent death.
The Board finds that Dr. Diggs’ April 21, 2016 report is of limited probative value
because he did not provide sufficient explanation for his conclusion on causal relationship.16
The Board notes that Dr. Diggs did not adequately describe the medical process through which
the employee’s work duties contributed to his ostensible recurrent episodes of myocardial
ischemia and his reported chronic pain and stress. Importantly, Dr. Diggs did not adequately
identify specific medical reports which indicated that the employee suffered recurrent episodes
of myocardial ischemia, nor did he provide support for his suggestion that the employee
developed an employment-related chronic pain/stress condition which contributed to the cardiac
condition that led to his death on November 24, 2013.

14

C.M., Docket No. 14-0088 (issued April 18, 2014).

15

See J.W. (F.W.), Docket No. 12-0778 (issued November 21, 2012).

16

See Kathy Marshall (Dennis Marshall), 45 ECAB 827 (1994).

7

Dr. Diggs spent a good portion of his April 21, 2016 report discussing general findings
from journals regarding the role of pain and stress in accelerating cardiac disease. For example, he
asserted that chronic severe pain, emotional stress, and anxiety have been shown to cause
coronary artery disease and exacerbate symptoms in patients who have preexisting coronary
artery disease. Dr. Diggs indicated that anxiety worsens the prognosis in patients with coronary
disease in a dose dependent manner with a higher risk of death or nonfatal myocardial infarction
in the 516 patients studied in an outpatient cardiology clinic over a five-year period. In essence,
he suggested that the employee sustained a chain of employment-related conditions starting with
some type of pain/stress-related condition which in turn led to exacerbation of coronary artery
disease and a myocardial infarction. Dr. Diggs’ description of such a process is vague and lacks
specific, detailed references to the medical evidence of record.17 The Board has held that medical
texts and excerpts from publications are of little evidentiary value in establishing the necessary
causal relationship between a claimed condition and employment factors because such materials
are of general application and are not determinative of whether the specifically claimed condition
is related to the particular employment factors alleged by the employee.18 Dr. Diggs did not
adequately explain the specific medical process through which the employee’s duties affected the
cardiac condition that contributed to his death.19
For these reasons, the Board finds that appellant has not established that the employee’s
death on November 24, 2013 was related to work factors and OWCP properly denied her claim for
survivor benefits.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,20
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
17

The Board further notes that it has reviewed the medical evidence produced prior to the employee’s death on
November 24, 2013, including the reports of Dr. Weisberg, but that this evidence does not contain any opinion that
the employee sustained an employment-related cardiac or pain/stress condition.
18

William C. Bush, 40 ECAB 1064, 1075 (1989).

19

Dr. Diggs’ recitation of general findings from journals suggests that he also felt that the employee developed an
emotional condition related to a pain condition suffered as a result of his city carrier duties. However, he did not
provide a clear opinion in this regard and the Board notes that no such condition was claimed by the employee prior to
his death. On appeal, counsel argues that the April 21, 2016 report of Dr. Diggs is at least sufficient to require
further development of the medical evidence regarding whether the employee’s death on November 24, 2013 was
related to employment factors. However, the Board has explained why Dr. Diggs’ report is of limited probative
value with respect to the main issue of the present case.
20

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).

8

pertinent new evidence not previously considered by OWCP.21 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant’s application for review must
be received within one year of the date of that decision.22 When a claimant fails to meet one of
the above standards, OWCP will deny the application for reconsideration without reopening the
case for review on the merits.23 The Board has held that the submission of evidence or argument
which repeats or duplicates evidence or argument already in the case record24 and the submission
of evidence or argument which does not address the particular issue involved does not constitute a
basis for reopening a case.25 While a reopening of a case may be predicated solely on a legal
premise not previously considered, such reopening is not required where the legal contention
does not have a reasonable color of validity.26
ANALYSIS -- ISSUE 2
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In her July 2015 application for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. She did not identify a specific point of law or show
that it was erroneously applied or interpreted, nor did she advance a new and relevant legal
argument not previously considered by OWCP. Appellant’s argument, made through counsel,
was that Dr. Diggs’ April 21, 2016 report was sufficiently well rationalized to establish that the
employee sustained cardiac conditions due to employment factors, which in turn caused his death
on November 24, 2013. However, she had previously presented this same argument through
counsel and OWCP had already considered and rejected it. The Board has held that the
submission of evidence or argument which repeats or duplicates evidence or argument already in
the case record does not constitute a basis for reopening a case.27 A claimant may be entitled to a
merit review by submitting relevant pertinent new evidence, but appellant did not submit any
such evidence in this case.28 Appellant also submitted several statements from 2012 and 2013 in
which the employee discussed his work duties, but these statements were previously of record.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Therefore, pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
review.

21

20 C.F.R. § 10.606(b)(3).

22

Id. at § 10.607(a).

23

Id. at § 10.608(b).

24

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

25

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

26

John F. Critz, 44 ECAB 788, 794 (1993).

27

See supra note 24.

28

See supra note 21.

9

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
employee’s death on November 24, 2013 was causally related to factors of his federal
employment.
The Board further finds that OWCP properly denied her request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 22 and 6, 2016 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: July 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

